OPINION — AG — (1) WRITS OF GARNISHMENT AND ATTACHMENT ARE NOT AVAILABLE TO A COUNTY SHERIFF AS A MEANS OF COLLECTING DELINQUENT AD VALOREM TAXES, INCLUDING PERSONAL PROPERTY TAXES. (2) THE EXCLUSIVE AUTHORITY OR PROCEDURE AVAILABLE TO THE COUNTY SHERIFF FOR THE COLLECTION OF AD VALOREM TAXES ON PERSONAL PROPERTY IS UPON THE ISSUANCE OF A TAX WARRANT AS PRESCRIBED IN 68 O.S. 1979 Supp., 24306.1 [68-24306.1] COMMANDING THE LEVY UPON PERSONAL PROPERTY OR, IF NO PERSONALITY IS FOUND, UPON ANY REAL PROPERTY OF THE TAXPAYER, SUBJECT TO LAWFUL EXEMPTIONS. CITE: 12 O.S. 1971 1151 [12-1151], 12 O.S. 1971 1171 [12-1171], 68 O.S. 1973 Supp., 24303 [68-24303], 68 O.S. 1973 Supp., 24305 [68-24305] (CIVIL PROCEDURE, REVENUE AND TAXATION) (MANVILLE T. BUFORD) == SEE OPINION NO. 88-583 (1988) ==